DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 9/8/2022. Applicant has amended independent claim 14 and dependent claim 23. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 14-16, 21, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599, in view of Minami et al., US 2015/0221950.
Regarding claim 14, Lee et al., teaches a composite, which is a Si--O--C--Li composite comprising nano-silicon, a lithium-containing compound and a carbon coating (0012; 0014-0016), wherein silicon-oxygen-lithium compound is partially crystalline (0007; 0022; 0024); the nano-silicon is dispersed in silicon-oxygen-lithium compound (0012; 0014; 0016; 0104) to form fusion particles of the nano-silicon and the silicon-oxygen-lithium compound (0012-0016; 0028), without clear interface (0052) between the nano-silicon (0024) and the silicon-oxygen-lithium compound (0052; 0063), and fusion particles are uniformly dispersed in silicon oxide to form composite particle (0012-0016), wherein all directions of the fusion particles are surrounded by the silicon oxide matrix, with carbon coating coated on surface of composite particles (0013; 0015).
Lee et al., does not teach forming a sea-island structure with the fusion particles as islands and with the silicon oxide as the sea.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Lee et al., does not teach silicon oxygen lithium compound selected from the group Li.sub.2SiO.sub.3, Li.sub.4SiO.sub.4, Li.sub.2Si.sub.2O.sub.5.
Minami et al., teaches the silicon-oxygen-lithium compound comprises any one selected from the group consisting of Li.sub.2SiO.sub.3 (0017), Li.sub.4SiO.sub.4 (0015-0017), Li.sub.2Si.sub.2O.sub.5 (0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon oxygen lithium compound of Lee et al., in light of the teachings of Minami et al.
One of ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material, using SiOx that would have significantly enhanced initial charge/discharge efficiency and cycle properties (0009).
Regarding claim 15, Lee et al., teaches a silicon oxide formula (0014-0015; 0022-0025; 0048). 
Regarding claim 16, Lee et al., teaches the nano-silicon is grown from in-situ reduction of a carbon-coated silicon oxide (0024), and the carbon-coated silicon oxide comprises a silicon oxide and a carbon coating coated on the surface of the silicon oxide (0010; 0012; 0014-0015).
Regarding claim 21, Lee et al., teaches the carbon coating comprises a carbon matrix and carbon nanotubes and/or graphene sheets embedded in the carbon matrix (0029; 0033).
Lee et al., does not recite the carbon matrix is obtained by cracking an organic carbon source via carbonization treatment. 
However, the claim is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 22, Lee et al., teaches based on 100 wt. % of the total mass of the composite, the carbon coating has a mass percent of 0.1-50 wt. % (2-30 wt.%, 0017).
Regarding claim 33, Lee et al., teaches a lithium-ion secondary battery comprising the composite according to claim 14 (0007; 0009).

4.	Claim 20, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599, as applied to claim 14 and  in further view of Minami et al., US 2015/0221950.
Regarding claims  23-32, Minami et al., does not teach the claim limitations of claims 20, 23-32.
Minami et al., teaches the silicon-oxygen-lithium compound comprises any one selected from the group consisting of Li.sub.2SiO.sub.3 (0017), Li.sub.4SiO.sub.4 (0015-0017), Li.sub.2Si.sub.2O.sub.5 (0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon oxygen lithium compound of Lee et al., in light of the teachings of Minami et al.
One of ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material, using SiOx that would have significantly enhanced initial charge/discharge efficiency and cycle properties (0009).

Regarding claim 23, Lee et al., do not disclose a method of preparing the composite set forth above in claim 14. 
Minami et al., teaches a preparation method of the composite according to claim 14, comprising the following steps: 
(1) blending a carbon-coated silicon oxide and a lithium source by solid-phase mixing mode to implement primary treatment to form a pre-lithium precursor (0013; 0043; 0045-0051); wherein the lithium source undergoes a redox reaction (0023; 0049; 0052) with the silicon oxide in the interior of the carbon coating (0052; 0059; 0061), and in-situ redox growth results in nano-silicon and a silicon-oxygen-lithium compound (0063), and there is no clear interface (0052) between the nanosilicon (0024) and the silicon-oxygen-lithium compound (0052; 0063). 
(2) heat-treating the pre-lithium precursor (0013; 0015; 0043-0047) in a non-oxidizing atmosphere (0070; 0080; 0087) to implement structural adjustment and secondary treatment to form the Si-O-C-Li composite (0043; 0049-0050) wherein the lithium source infiltrates into the interior of the carbon-coated silicon oxide (0016; 0070; 0087) to react in situ with the silicon oxide to produce nano-silicon and the Si-O-C-Li composite (0063), wherein temperature of heat-treating is 160-1000 deg C (0047; 0061) and time for heat-treating is 2-12 hr (0047; 0061); 
(3) subjecting composite to surface treatment to compound the residual lithium or silicon-oxygen-lithium compound on the surface to the interior to obtain a surface-treated composite (0012-0018; 0020; 0028); the manner of compounding the residual lithium or the silicon-oxygen-lithium compound is any one selected from the group consisting of surface treatment is coating (0028), plating (0035; 0037); and a combination of at least two selected therefrom; impurity removal is by washing (0072-0076), impregnation (0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite of Lee et al., by incorporating the method of Minami et al. 
One of ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material, using SiOx that would have significantly enhanced initial charge/discharge efficiency and cycle properties (0009).
Regarding claim 24, the rejection of claim 24 is as set forth above in claim 23 wherein Minami et al., further teaches further comprising step (3) of subjecting the composite to surface treatment after the heat treatment (0018) to obtain a surface-treated composite (0039). 
Regarding claim 25, the rejection of claim 25 is as set forth above in claim 23 wherein
Minami et al., further teaches the lithium source in step (1) is any one selected from the group consisting of lithium-containing compound with strong alkalinity, lithium-containing compound with reducibility, elemental lithium, and a combination of at least two selected therefrom (0043; 0049-0050). 
Regarding claim 26, the rejection of claim 26 is as set forth above in claim 23 wherein
Lee further teaches the carbon-coated silicon oxide in step (1) comprises a silicon oxide (0014-0015) and a carbon coating coated on the surface of the silicon oxide (0012; 0014-0015). 
Regarding claim 27, the rejection of claim 27 is as set forth above in claim 23 wherein
Minami et al., further teaches the carbon coating (0021; 0044) comprises a carbon matrix embedded in the carbon matrix, and the carbon matrix (0007; 0040).
Minami et al., does not recite is obtained by cracking an organic carbon source via carbonization treatment. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Regarding claim 28, the rejection of claim 28 is as set forth above in claim 23 wherein Minami et al., further teaches the temperature of the carbonization treatment is 500-1300.degree. C (800 deg C) (0043); the time for the carbonization treatment is 1-10 h (10 hours) (0043).
Regarding claim 29, the rejection of claim 29 is as set forth above in claim 23 wherein Minami et al., further teaches in the carbon-coated silicon oxide (0021; 0044) in step (1), the mass ratio of the silicon oxide to the carbon coating is 100:(2-15) (0066); the mass ratio of the carbon-coated silicon oxide to the lithium source in step (1) is 1:(0.01-0.3) (abstract; 0008; 0012). 
Regarding claim 30, the rejection of claim 30 is as set forth above in claim 23 wherein Lee et al., further teaches the solid-phase mixing mode in step (1) comprises any one selected from the group consisting of mixing (0072) kneading, dispersion (0030), and a combination of at least two selected therefrom; the time for the blending in step (1) is 2-12 h (5 hours) (0087).  
Regarding claim 31, the rejection of claim 31 is as set forth above in claim 23 wherein Lee et al., further teaches the non-oxidizing atmosphere in step (2) comprises any one selected from the group consisting of argon atmosphere (0070; 0080); the temperature of the heat-treating in step (2) is 160-1000.degree. C. (700 deg. C) (0087); the time for the heat-treating in step (2) is 2-12 h (5 hours) (0087). 
Regarding claim 32, the rejection of claim 32 is as set forth above in claim 23 wherein Lee et al., further teaches the manner of the surface treatment in step (3) comprises any one selected from the group consisting of impurity removal (0048; 0055-0056; 0076). 

Response to Arguments
5.	Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. The Applicant argues that “Lee and Minami, either alone or in combination, fail to teach or even suggest a composite in which, in relevant part, the nano-silicon is dispersed in the silicon-oxygen-lithium compound to form fusion particles of the nano-silicon and the silicon-oxygen-lithium compound without clear interface between the nano-silicon and the silicon-oxygen-lithium compound, and the fusion particles are uniformly dispersed in the silicon oxide to form a composite particle.” 
However, Lee et al., teaches nano-silicon dispersed in silicon-oxygen-lithium compound (0012; 0016; 0022). 
Additionally, Lee et al., teaches forming a compound without clear interface between nano-silicon and silicon-oxygen-lithium compound (0052). 
In addition, Lee et al., teaches fusion particles are uniformly dispersed in the silicon oxide to form a composite particle (0011-0014).
Applicant argues that “Lee does not teach forming a sea-island structure with the fusion particles as islands and with the silicon oxide as the sea.”
(However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues that “Lee fails to teach or even suggest that “the lithium source undergoes a redox reaction with the silicon oxide in the interior of the carbon coating, and in-situ redox growth results in nano-silicon and a silicon-oxygen-lithium compound.””
However, Lee et al., teaches the lithium source undergoes a redox reaction (0023; 0049; 0052) with the silicon oxide in the interior of the carbon coating (0052; 0059; 0061), and in-situ redox growth results in nano-silicon and a silicon-oxygen-lithium compound (0063).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725